DETAILED ACTION
This action is responsive to the application No. 16/956,163 filed on June 19, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

5 25 Acknowledgment
The amendment filed on 06/23/2022 responding to the Office action mailed on 03/23/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 5-7 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-14 and newly added claims 21-26.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morooka (US 2015/0243700) in view of Yamashita (US 2015/0228684).

Regarding Claim 1, Morooka (see, e.g., Figs. 3A-3B), teacheP20193942US00App. No. 16/942,109Page 3s an imaging element comprising:
P20193942US00App. No. 16/942,109Page 3a photoelectric conversion unit PD configured to perform photoelectric conversion (see, e.g., par. 0016);
a through trench T1 penetrating a semiconductor substrate 1 in a depth direction and formed between pixels Rp each including the photoelectric conversion unit PD (see, e.g., par. 0016); and
a PN junction region 2/4D configured by a P-type region 2 and an N-type region 4D on a side wall of the through trench T1,
wherein each of the through trench T1 and the P-type region 2 formed within the opening portion contact a back surface 1B interface of the imaging element.
Morooka is silent with respect to the claim limitation that the through trench partially has an opening portion, and the P-type region is formed within the opening portion.
Yamashita (see, e.g., Figs. 4B, 29-31), in similar imaging devices to those of Morooka, on the other hand, teaches that the through trench partially has an opening portion, and the P-type region is formed within the opening portion.  In this manner, with the configuration where the element isolation portion is discontinuous on the boundaries of pixels in planar view, the semiconductor substrate SB can be partially electrically connected on a pixel basis.  Accordingly, the need of providing a substrate contact to each pixel is eliminated and it becomes possible to easily reduce the width Wx in the x direction and the width Wy in the y direction of each pixel P (see, e.g., pars. 0148-0150).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Morooka’s device, the through trench partially having an opening portion, and the P-type region being formed within the opening portion, as taught by Yamashita, to partially electrically connect the semiconductor substrate SB on a pixel basis and eliminate the need of providing a substrate contact to each pixel and to reduce the width Wx in the x direction and the width Wy in the y direction of each pixel P.

Regarding Claim 2, Morooka and Yamashita teach all aspects of claim 1.  Yamashita (see, e.g., Figs. 4B, 29-31), teaches that the opening portion is formed at least on one corner of four corners of the pixel P.

Regarding Claim 3, Morooka and Yamashita teach all aspects of claim 1.  Yamashita (see, e.g., Figs. 4B, 29-31), teaches that a contact region SBC for fixing a potential is formed in at least one pixel P of a plurality of pixels P that is electrically conductive by the opening portion (see, e.g., par. 0145).  

Regarding Claim 4, Morooka and Yamashita teach all aspects of claim 3.  Yamashita (see, e.g., Figs. 10A, 30), teaches that the electrically conductive pixels P are pixels having a green color filter.

Regarding Claim 8, Morooka and Yamashita teach all aspects of claim 1.  Morooka (see, e.g., Figs. 3A-3B), teaches that the through trench T1 is formed in an element isolation region 12 (see, e.g., par. 0018).P20193942US00App. No. 16/942,109Page 3

Regarding Claim 21, Morooka and Yamashita teach all aspects of claim 1.  Morooka (see, e.g., Figs. 3A-3B), teaches a side wall film 12 formed on an inner wall of the through trench T1 (see, e.g., par. 0018).  

Regarding Claim 22, Morooka and Yamashita teach all aspects of claim 21.  Morooka (see, e.g., Figs. 3A-3B), teaches a filler 3 embedded inside the side wall film 12 (see, e.g., par. 0018).  

Regarding Claim 24, Morooka and Yamashita teach all aspects of claim 21.  Morooka (see, e.g., Figs. 3A-3B), teaches that the side wall film 12 includes silicon nitride (SiN) (see, e.g., par. 0018).

Claims 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morooka (US 2015/0243700) in view of Yamashita (US 2015/0228684) and further in view of Jin (US 2018/0182806).

Regarding Claim 23, Morooka and Yamashita teach all aspects of claim 21.  Morooka is silent with respect to the claim limitation that the side wall film includes silicon dioxide (SiO2).
Morooka/Yamashita disclose the claimed invention except for the use of silicon nitride instead of silicon dioxide (SiO2) for the wall film.  Jin (see, e.g., Fig. 18), in similar image sensors to those of Morooka and Yamashita, on the other hand, teaches deep trench isolation structures comprising wall films made of a silicon oxide layer, a silicon nitride layer, a silicon oxynitride layer, or a combination thereof (see, e.g., par. 0044).  Jin teaches that silicon dioxide and silicon nitride are equivalent materials known in the art for their insulating properties.  Therefore, because these insulating materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute silicon dioxide for silicon nitride since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 25, Morooka and Yamashita teach all aspects of claim 22.  Morooka is silent with respect to the claim limitation that the filler embedded inside the side wall film includes a polysilicon.  
Jin (see, e.g., Fig. 18), in similar image sensors to those of Morooka and Yamashita, on the other hand, teaches deep trench isolation structures (DTI) comprising wall films made of a silicon oxide layer, a silicon nitride layer, a silicon oxynitride layer, or a combination thereof, completely lining the sidewalls of the DTI and filled with a polysilicon pattern to reduce dark current and prevent a white spot from being displayed on the display part (see, e.g., par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Morooka’s/Yamashita’s device, a wall film completely lining the DTI and filled with a polysilicon pattern, as taught by Jin, to reduce dark current and prevent a white spot from being displayed on the display part.

Regarding Claim 26, Morooka and Yamashita teach all aspects of claim 22.  Morooka is silent with respect to the claim limitation that the filler embedded inside the side wall film includes a doped polysilicon.
Jin (see, e.g., Fig. 18), in similar image sensors to those of Morooka and Yamashita, on the other hand, teaches deep trench isolation structures (DTI) comprising wall films made of a silicon oxide layer, a silicon nitride layer, a silicon oxynitride layer, or a combination thereof, completely lining the sidewalls of the DTI and filled with a doped polysilicon pattern (i.e., a voltage is applied to conductive (doped) polysilicon) to reduce dark current and prevent a white spot from being displayed on the display part (see, e.g., par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Morooka’s/Yamashita’s device, a wall film completely lining the DTI and filled with a doped polysilicon pattern, as taught by Jin, to reduce dark current and prevent a white spot from being displayed on the display part.

Response to Arguments
Applicant's arguments filed on 06/23/2022 with respect to the rejection of claim 1 have been fully considered but they are not persuasive.

The Applicants argue:
Morooka does not teach that the through trench partially has an opening portion, and the P-type region is formed within the opening portion; and that each of the through trench and the P-type region formed within the opening portion contact a back surface interface of the imaging element.

The examiner responds:
The combination of Morooka (US 2015/0243700) in view of Yamashita (US 2015/0228684) clearly teach that the through trench T1 partially has an opening portion, and the P-type region 2 is formed within the opening portion; and that each of the through trench T1 and the P-type region 2 formed within the opening portion contact a back surface 1B interface of the imaging element (see, e.g., Morooka, Figs. 3A-3B, and Yamashita, Figs. 4B, 29-31, pars. 0148-0150). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814